Citation Nr: 0933037	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  06-16 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased initial evaluation for residuals 
of squamous cell carcinoma of the larynx, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut, which in pertinent part, 
granted the Veteran's claim of entitlement to service 
connection for residuals of squamous cell carcinoma of the 
larynx, with involvement of the vocal cords, status post 
radiation treatment and assigned a 30 percent disability 
evaluation effective from April 27, 2005.  In January 2008 
the Board remanded this issue to the Appeals Management 
Center (AMC) for further development.

In September 2007, the Veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is associated with the claims folder 
and has been reviewed.


FINDING OF FACT

Residuals of squamous cell carcinoma of the larynx are not 
productive of a constant inability to speak above a whisper 
or constant inability to communicate by speech.  


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 30 percent for residuals of squamous cell carcinoma 
of the larynx have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 
4.7, 4.97 Diagnostic Code 6516 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

In this case, the Veteran's claim arises from the Veteran's 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).  Service 
medical records are associated with the claims folder, as are 
post-service VA and private treatment reports.  The Veteran 
was afforded a VA examination in July 2008.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of his claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2008) (harmless error).

II.  Increased Initial Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008).  
If there is a question as to which disability rating to apply 
to the Veteran's disability, the higher disability rating 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2008).

The present appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating.  The Board will consider entitlement to 
staged ratings to compensate for times since filing the claim 
when the disability may have been more severe than at other 
times during the course of the claim on appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The RO assigned an initial disability evaluation of 30 
percent for the Veteran's residuals of squamous cell 
carcinoma of the larynx under 38 C.F.R. § 4.97, Diagnostic 
Codes (DCs) 6516 (2008).  The Veteran was diagnosed with 
larynegeal cancer in 2003 and completed radiation treatment 
that same year.  He did not file a claim for service 
connection for throat cancer until April 2005 -- more than 
six months after the cessation of the radiation therapy.  
There has been no local recurrence and there have been no 
metastases.  Therefore, his disability was rated by the RO 
based on residuals.  See 38 C.F.R. § 4.97, DC 6819.

Under 38 C.F.R. § 4.97 DC 6516, a 10 percent rating is 
warranted when chronic laryngitis is manifested by hoarseness 
with inflammation of cords or mucous membrane.  A maximum 30 
percent rating is warranted when chronic laryngitis is 
manifested by hoarseness, with thickening or nodules of 
cords, polyps, submucous infiltration or pre-malignant 
changes on biopsy.  Under DC 6519, a 60 percent disability 
rating is warranted when there is complete organic aphonia 
with constant inability to speak above a whisper.  A 100 
percent disability rating is warranted when there is a 
constant inability to communicate by speech.  A Note states 
to evaluate incomplete aphonia as laryngitis, chronic (DC 
6516).  

A review of the evidence of record reveals a September 2003 
private medical report, which notes that in December 2002 the 
Veteran was hoarse.  At that time he denied any other 
symptoms of significance.  In May 2003 a biopsy revealed 
invasive squamous cell carcinoma of the left vocal cord.  He 
underwent radiation therapy from July 2003 to August 2003.  
He tolerated therapy well and had no significant 
complications.  

In October 2007 the Veteran's private physician conducted a 
follow-up examination.  She noted that there was no squamous 
cell carcinoma of the larynx shown in August 2003.  She 
further noted that the Veteran had been doing relatively well 
and that he did not return for his visit last year.  She 
noted that he continues to smoke and recently had a cold with 
a sore throat but that it had significantly improved.  
Examination of the oral cavity revealed a slightly 
erythematous soft palate (consistent with sore throat) but 
there was no evidence of pustules, nodules or masses.  The 
remainder of the oral cavity was without suspicious findings.  
Examination of the right narls revealed an intact epiglottis 
and true vocal cords.  There was slight irregularity of the 
left vocal cord with bilateral false cord minimal edema but 
no mass.  There were changes of erythema over the vocal 
cords, false cords and in the region in general.  The 
impression was that there was no evidence of disease at that 
time and the Veteran's laryngeal cancer appeared to continue 
to be in remission.  The physician indicated that she would 
arrange for the Veteran to have an appointment with ENT [ear, 
nose and throat] given findings of erythema which she felt 
were most likely related to the Veteran's recent upper 
respiratory tract viral infection and potentially smoking.  
She commented that she saw no direct evidence for any 
recurrence.

VA scheduled a compensation and pension examination in July 
2008.  At the Veteran's request a telephone interview was 
conducted in lieu of the physical examination because a 
physical examination was done by ENT (referring to the 
October 2007 examination by the Veteran's private physician).  
It was indicated in the report that the Veteran's medical 
records were reviewed.  During the interview the Veteran 
reported that he had daily throat pain, hoarseness and 
fatigue.  There was no reported interference with breathing 
through the nose, purulent discharge or chronic sinusitis.  
He stated that he is always hoarse and people have a hard 
time understanding him.  It was noted that he still works 
part time as a foreman and has to talk/yell a lot and loses 
his voice temporarily at work and also if he talks more than 
twenty minutes.  It takes about an hour for his voice to 
recover.  He stated that when he loses his voice he was 
unable to communicate by speech or speak above a whisper.  He 
denied any breathing restrictions due to his laryngeal 
cancer.  There was no history of laryngectomy.  The 
impression was laryngeal cancer currently in remission with 
no active treatment with mild to moderate residual functional 
impairments.

The Board finds that the Veteran's service connected 
residuals of squamous cell carcinoma of the larynx does not 
warrant an evaluation greater than 30 percent.  The Veteran 
is currently receiving the maximum allowable evaluation under 
DC 6516.  In order for a higher evaluation to be assigned the 
Veteran must meet the criteria for a 60 percent disability 
evaluation under DC 6519 and there is no medical evidence 
that he has complete organic aphonia, with a constant 
inability to speak above a whisper due to his service-
connected disability.  Nor is there medical evidence that he 
demonstrates a constant inability to communicate by speech 
due to his service connected disability.  By his own 
statements, the Veteran loses his voice only temporarily and 
he was able to adequately communicate at his recent VA 
examination and Board hearings.  His descriptions of his 
symptoms do not approximate the criteria for a higher 
evaluation under DC 6519.  Furthermore VA examiner noted that 
the Veteran's laryngeal cancer was in remission with no 
active treatment with only mild to moderate residual 
functional impairments.

Based on the foregoing, the Board finds that the initial 
evaluation of 30 percent adequately compensations the Veteran 
for his service-connected disability and a higher initial 
evaluation is not warranted.  In addition, the evidence 
reflects that his symptoms have remained constant throughout 
the course of the period on appeal and, as such, staged 
ratings are not warranted.  See Hart, supra.

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability or disabilities may be 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2008).  Here, the Veteran has not been recently hospitalized 
for his residuals of squamous cell carcinoma of the larynx 
and there is no evidence that suggests that his disability 
has prevented him from working.  The July 2008 VA examination 
report noted that he was still working part-time as a 
foreman.  While losing his voice temporarily would interfere 
with his employment, the current 30 percent rating already 
accounts for that level of industrial impairment.  A referral 
for consideration of an extraschedular rating is not 
warranted.  38 C.F.R. § 3.321 (b)(1).


ORDER

An initial rating in excess of 30 percent for residuals of 
squamous cell carcinoma of the larynx is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


